EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on July 15, 2021.
The application has been amended as follows: 
Regarding claim 1, in line 4, “access; an” has been changed to “access, an”.
Claim 2 has been canceled.
Regarding claim 5, in line 8, “the dilator” has been changed to “the stepped dilator”.
Regarding claim 21:  
In line 2, “the dilator” has been changed to “the stepped dilator”.  
In line 2, “the wall” has been changed to “a wall”. 
Regarding claim 23, in line 2, “said aperture” has been changed to “said aperture in the wall of the rectouterine pouch”.
claim 24, in line 2, “said dilator” has been changed to “said stepped dilator”.
Regarding claim 26, “the vaginal orifice” has been changed to “a vaginal orifice”.
Regarding claim 27, “the patient” has been changed to “a patient”.  
Regarding claim 28:
In lines 1-2, “the intraperitoneal space via the vagina” has been changed to “an intraperitoneal space via a vagina”.
In lines 3-4, “the wall of the rectouterine pouch” has been changed to “a wall of a rectouterine pouch”.  
          In line 8, “the distal end” has been changed to “a distal end”.  
          In line 9, “the aperture” has been changed to “the cannula aperture”.
          In line 10, “the aperture” has been changed to “the cannula aperture”.
          In line 18, “peritoneal space” has been changed to “intraperitoneal space”.
          In line 19, “existing” has been changed to “exiting”.  
Regarding claim 29:
In line 2, “said flexible robotic arms” has been changed to “said one or more flexible robotic arms”.
In lines 2-3, “peritoneal space” has been changed to “intraperitoneal space”.
Regarding claim 31, in line 2, “peritoneal space” has been changed to “intraperitoneal space”.
Claim 35 has been canceled.
Claim 39 has been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773